The appellant was indicted for murder in the first degree, convicted of murder in the second degree, and sentenced to the penitentiary for a term of ten years.
There are numerous objections and exceptions to the introduction of testimony by the state, as well as numerous exceptions to the refusal of the court to permit defendant to introduce certain testimony. In many instances where objections were made to questions propounded by the solicitor and objection made thereto, the record discloses the question was never answered, and we also find in the record many instances where defendant offered to introduce certain testimony and objection thereto was sustained, that such testimony was afterwards brought out, and went to the jury without objection. This much is said in order that it may be understood why each such bit of testimony is not separately discussed herein.
Declarations of accused prior to a homicide expressing ill will or menace against decedent, are admissible in evidence against him, and for this reason the state by the witness George Key was entitled to show a threat made by the defendant about a week before the homicide, to the effect that defendant would get deceased. 8 Michie's Dig. p. 241; Ex parte State,181 Ala. 4, 61 So. 53; Holland v. State, 162 Ala. 5, 50 So. 215; Humpries v. State, 2 Ala. App. 1, 56 So. 72.
The defendant sought to show by Leon Caver on cross-examination that —
"Right after the fight he found a pistol in his store that deceased had left there," "that immediately after the fight deceased went in his store and got his pistol," and that after the fight witness "had found some cartridges and a pistol in his store, where he had seen the defendant beforehand put something down."
There are several reasons why the trial court was not in error in excluding this testimony. There was no dispute but that the deceased came to his death from a knife wound inflicted by the defendant; that deceased did not have a pistol at the time of the difficulty, and at the time of the offer to introduce the above testimony there had been no testimony offered tending to show self-defense. The acts sought to be shown cannot from the evidence he said to be of "the res gestæ, nor was there any testimony to show that the defendant knew of the circumstances referred to. Crumpton v. State. 167 Ala. 4, 52 So. 605; Robinson v. State. 108 Ala. 14,18 So. 732; Wilson v. State, 140 Ala. 43, 37 So. 93.
Moreover, the exclusion of the testimony could not have been hurtful to the defendant, for evidence of this character, if true, could have but tended to show that the deceased had disarmed himself before the fatal difficulty. We are also of the opinion that the above cases uphold the correctness of the ruling of the trial court in refusing to permit the witness Ham to testify that after the difficulty he took charge of a pistol that belonged to deceased at the Bell Tailoring Company, and in refusing to permit the witness Dorby to testify that shortly before the difficulty deceased purchased some cartridges from him. Crumpton v. State. supra.
The defendant sought to prove that he was ruptured and physically weak. If relevant, the objection was properly sustained, as the testimony is not confined to the condition of defendant at the time of the difficulty. However, the testimony was not legal. Dunn v. State, 143 Ala. 67, 39 So. 147; Mann v. State 134 Ala. 1, 32 So. 704.
It was not permissible for the defendant to show, after the deceased had threatened him, that he (defendant) asked the chief of police for protection. This was nothing short of a self-serving declaration on the part of the defendant; neither was it material or competent for him to show that he went to see the chief of police. For the defendant to state that the deceased was a very strong *Page 233 
and powerful man was inadmissible, as a mere conclusion of the witness.
The objections to the questions propounded to the witnesses Robinson and Taylor were properly sustained. The threats sought to be elicited were general, and there was nothing to indicate that they were directed at the defendant.
The bill of exceptions recites that the defendant excepted to that part of the charge defining murder in the second degree. An exception, merely describing the subject treated by the court in an oral charge, and not exactly designating the objectionable statements, is insufficient. Cowart v. State,16 Ala. App. 119, 75 So. 711.
Refused written charge 6 was substantially covered by given written charge 3, and there was no error in refusing it.
Refused written charge 11 omits the necessary investigation on the part of the jury from the evidence of the doctrine of freedom from fault in bringing on the difficulty, and it was properly refused.
Refused written charges 12 and 13 were substantially given in written charges 9 and 10.
Charge 28 and (D) are argumentative, while charge (A) singles out the evidence.
We find no reversible error in the record. and the judgment of the trial court is therefore affirmed.
Affirmed.